We think that this proceeding should be remitted to the Surrogate’s Court for the issuance of a supplemental citation to the Public Administrator and to take such proof as may be required (Surrogate’s Ct. Act, § 162, subd. 2). In view of the steps already taken herein, we find no necessity for the institution of a new proceeding. Decree unanimously reversed, without costs, and the matter remitted to the Surrogate’s Court for further proceeding as indicated herein. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ.